                                                                               DISTRICT OF OREGON
                                                                                    FILED
                                                                                 November 25, 2020
                                                                             Clerk, U.S. Bankruptcy Court



            Below is an opinion of the court.

 1
 2
 3
 4
 5                                                           _______________________________________
                                                                       PETER C. McKITTRICK
 6                                                                     U.S. Bankruptcy Judge

 7
 8
 9                                  UNITED STATES BANKRUPTCY COURT
10                                    FOR THE DISTRICT OF OREGON

11       In Re:                                      Bankruptcy Case
                                                     No. 20-30095-pcm7
12       DEWO MEBRAT YADETO,

13                          Debtor.
                                                     Adv. Proc. No. 20-3044-pcm
14       DEWO MEBRAT YADETO,

15                          Plaintiff,               MEMORANDUM OPINION 1
16             v.

17   THE STANDARD INSURANCE,

18                           Defendant.

19
20           This matter came before the bankruptcy court on the motion for

21   summary judgment filed by The Standard Insurance Company (“Standard”).

22   Standard contends that future payments to Dewo Yadeto under a group long

23   term disability insurance policy are subject to equitable recoupment.

24
25
     1 This disposition is specific to this case and is not intended for
26
     publication or to have a controlling effect on other cases. It may,
     however, be cited for whatever persuasive value it may have.
     Page 1 – MEMORANDUM OPINION


                               Case 20-03044-pcm   Doc 22   Filed 11/25/20
 1   For the reasons set forth below, I will grant Standard’s motion for

 2   summary judgment.
 3                         FACTUAL AND PROCEDURAL BACKGROUND
 4        Yadeto was in a car accident on February 26, 2016. 2             (Doc. 19).   At
 5   the time of the accident, Yadeto was employed by the State of Oregon as
 6   a Mental Health Therapy Technician.       (Doc. 19).      Yadeto is a beneficiary
 7   under a Group Long Term Disability Insurance Plan (“LTD Policy”)
 8   administered by Standard for the benefit of employees of the State of
 9
     Oregon through its Public Employees’ Benefit Board.               (Doc. 20, Ex. 1).
10
          Under the LTD Policy, Yadeto was entitled to receive monthly
11
     payments (“LTD Benefits”) in an aggregate amount of 66 2/3% of his pre-
12
     disability earnings, “reduced by Deductible Income.”              (Doc. 20, Ex. 1).
13
     As defined in the LTD Policy, “Deductible Income” includes any amount
14
     that Yadeto was eligible to receive because of his disability under the
15
     Federal Social Security Act, including Social Security Disability Income
16
     (“SSD”).    (Doc. 20, Ex. 1). The LTD Policy provides: “[The beneficiary]
17
     must notify [Standard] of the amount of the Deductible Income when it is
18
     approved.   [The beneficiary] must repay [Standard] for the resulting
19
     overpayment of [the beneficiary’s] claim.”         (Doc. 20, Ex. 1).
20
21        Yadeto filed a claim (“LTD Claim”) under his LTD Policy and signed

22   a Repayment Agreement.     (Doc. 19).    The Repayment Agreement states:

23
     2 The following recitation of facts is set out in Standard’s Concise
24
     Statement of Material Facts and supported by a Declaration of Mike
25   Dalby, a Benefits Review Specialist at Standard. (Doc. 20). Because
     Yadeto has not disputed those facts, they are deemed admitted. LBR
26   7056-1(f).

     Page 2 – MEMORANDUM OPINION


                         Case 20-03044-pcm   Doc 22   Filed 11/25/20
 1   “I understand that my receiving or being eligible to receive Deductible

 2   Income may result in an overpayment of LTD benefits.              I agree to
 3   immediately repay The Standard for any such overpayment.”              (Doc. 20, Ex.
 4   2).     The Repayment Agreement also states: “I understand that I am
 5   responsible for sending copies of all applications, notices, awards, or
 6   letters I receive to The Standard.       I agree to notify The Standard
 7   immediately if I receive other income or benefits.”               (Doc. 20, Ex. 2).
 8           On March 10, 2019, the Social Security Administration (“SSA”)
 9
     issued a Notice of Award (“the Notice”) indicating that it determined
10
     Yadeto became disabled on January 19, 2017.          (Doc. 19).      Because the SSA
11
     issued its determination two years after Yadeto became disabled, the
12
     Notice provided that Yadeto would receive back payments of $910.10 per
13
     month for the period from July 2017 to November 2017, $928.30 per month
14
     for the period from December 2017 to November 2018, and $954.20 per
15
     month from December 2018 forward.       (Doc. 20, Ex. 3).         Standard received
16
     a complete copy of the Notice in June 2019.          (Doc. 19).      Once Standard
17
     received the Notice, it calculated an overpayment of $20,596.30 in
18
     benefits to Yadeto.       (Doc. 19).
19
             At the time of Standard’s calculation, Yadeto had a pending chapter
20
21   13 case. 3   (Doc. 19).    Standard sent a notice to Yadeto through his

22   attorney on June 24, 2019, notifying him of the overpayment and

23   reduction of benefits.      (Doc. 20, Ex. 4).     The court dismissed Yadeto’s

24       chapter 13 bankruptcy on September 10, 2019. (Case No. 19-31603-tmb13).

25
     3 Unless otherwise noted, all references to chapters, sections, and
26
     rules are to the Bankruptcy Code, 11 U.S.C. § 101, et seq., and to the
     Federal Rules of Bankruptcy Procedure, Rules 1001, et seq.
     Page 3 – MEMORANDUM OPINION


                         Case 20-03044-pcm   Doc 22   Filed 11/25/20
 1        Yadeto filed a chapter 7 bankruptcy petition on January 12, 2020.

 2   Standard sent a letter to Yadeto regarding the overpayment and reduction
 3   of benefits, noting the overpayment balance had increased to $27,959.07.
 4   (Doc. 20, Ex. 5). The chapter 7 bankruptcy was a no-asset case and
 5   Yadeto received a discharge on April 7, 2020.          (Doc. 19).
 6        Yadeto filed the complaint in this adversary proceeding on April
 7   20, 2020.    It is not entirely clear from the complaint the relief that
 8   Yadeto seeks, but the court believes that Yadeto wants a determination
 9
     that Standard may not recoup its overpayment from his future disability
10
     payments under the LTD Policy.     (Doc 1).      Yadeto alleged in his
11
     complaint that he is disabled, has been unable to work since 2014, and
12
     receives social security disability in the amount of $913.00 for himself
13
     and $38.00 for each of his four children. (Doc. 1).               Yadeto indicates
14
     that he has no other income to pay Standard and requests relief from
15
     Standard withholding his LTD Benefits after his bankruptcy has been
16
     discharged. (Doc 1).
17
          Standard filed a motion for summary judgment, seeking a
18
     determination that its recovery of the overpayment is subject to
19
     equitable recoupment against future payments owed to Yadeto under the
20
21   LTD Claim.   (Doc. 19).

22                             LEGAL STANDARD AND ANALYSIS

23        This court has jurisdiction to decide this matter pursuant to 28

24   U.S.C. § 1334 and 157(b)(2)(I).        A court should grant summary judgment,

25   “if the movant shows that there is no genuine dispute as to any material

26

     Page 4 – MEMORANDUM OPINION


                        Case 20-03044-pcm    Doc 22   Filed 11/25/20
 1   fact and the movant is entitled to judgment as a matter of law.”           Fed.

 2   R. Civ. P. 56(a), made applicable by Fed. R. Bankr. P. 7056.
 3        The movant has the burden of establishing that there is no disputed
 4   issue of material fact.        Celotex Corp. v. Catrett, 477 U.S. 317, 323,
 5   106 S. Ct. 2548, 91 L. Ed. 2d 265 (1986).           In determining whether to
 6   grant summary judgment, the court views all facts and reasonable
 7   inferences drawn from the record in the light most favorable to the
 8   party opposing the motion.        Horphag Research Ltd. v. Pellegrini, 337
 9
     F.3d 1036, 1040 (9th Cir. 2003).
10
          The primary inquiry is whether the evidence presents a sufficient
11
     disagreement to require a trial, or whether it is so one-sided that one
12
     party must prevail as a matter of law.            Anderson v. Liberty Lobby, Inc.,
13
     477 U.S. 242, 247, 106 S. Ct. 2505, 91 L. Ed. 2d 202 (1986).           A party
14
     opposing a properly supported motion for summary judgment must present
15
     affirmative evidence of a disputed material fact from which a fact
16
     finder might return a verdict in its favor.            Anderson, 477 U.S. at 257.
17
          “Equitable recoupment is a common law doctrine that is not
18
     expressly recognized in the Bankruptcy Code, but is preserved through
19
     judicial decisions.”      In re Madigan, 270 B.R. 749, 753 (B.A.P. 9th Cir.
20
21   2001) (citing 5 COLLIER   ON   BANKRUPTCY ¶. 553.10 (15th ed. rev. 2001)).

22   Recoupment is distinguished from setoff, “a similar equitable doctrine

23   of debt adjustment, governed by § 553, which requires the existence of

24   mutual, prepetition debts.”        In re Madigan, 270 B.R. at 754 (emphasis in

25   original).

26

     Page 5 – MEMORANDUM OPINION


                       Case 20-03044-pcm      Doc 22    Filed 11/25/20
 1        “Recoupment operates as an exception to the requirements of the

 2   automatic stay” because when the bankruptcy trustee takes estate
 3   property, it takes that property subject to any right of recoupment.            In
 4   re Bram, 179 B.R. 824, 827 (Bankr. E.D. Tex. 1995).
 5        The justification for the defensive use of recoupment in
 6        bankruptcy is that there is no independent basis for a “debt,”
          and therefore there is no “claim” against estate property. [In
 7        re Harmon, 188 B.R. 421, 425 (B.A.P. 9th Cir. 1995); 11
          U.S.C.] § 101(5) (claim is a “right to payment” or “right to
 8        an equitable remedy”); § 101(12) (“‘debt’ means liability on a
 9        claim”). Since recoupment is neither a claim nor a debt, it
          is unaffected by either the automatic stay or the debtor’s
10        discharge.
11
     In re Madigan, 270 B.R. at 754.
12
          Recoupment claims “may arise either before or after the
13
     commencement of the bankruptcy case, but they must arise out of the same
14
     transaction.”   In re Madigan, 270 B.R. at 754 (citing Newbery Corp. v.
15
     Fireman’s Fund Ins. Co., 95 F.3d 1392, 1399 (9th Cir. 1996)).         Under
16
     recoupment, a creditor may assert that mutual claims extinguish one
17
     another, even though the claims cannot not be setoff under § 553.
18
          “Although an express contract is not necessary for the application
19
     of recoupment, courts often find that the ‘same transaction’ requirement
20
     is satisfied when corresponding liabilities arise under a single
21
22   contract.”   In re Madigan, 270 B.R. at 758.       The rationale for allowing

23   recoupment where the parties have mutual obligations under a contract is

24   that it would be inequitable for the debtor to enjoy the benefits of a

25   transaction without also meeting his obligations.          In re Madigan, 270

26   B.R. at 758 (citing Newbery Corp., 95 F.3d at 1403).


     Page 6 – MEMORANDUM OPINION


                       Case 20-03044-pcm   Doc 22   Filed 11/25/20
 1          “Recoupment is the common law precursor of the compulsory

 2   counterclaim.”    In re Madigan, 270 B.R. at 755.         The Ninth Circuit has
 3   adopted the same “logical relationship” test that is applicable in
 4   determining whether a counterclaim is compulsory under Fed. R. Civ. P.
 5   13(a) to determine whether equitable recoupment applies to corresponding
 6   liabilities between a debtor and creditor.         In re Madigan, 270 B.R. at
 7   755.
 8
            A logical relationship exists when the counterclaim arises
 9          from the same aggregate set of operative facts as the initial
            claim, in that the same operative facts serve as the basis of
10          both claims or the aggregate core of facts upon which the
            claim rests activates additional legal rights otherwise
11
            dormant in the defendant.
12
     In re Madigan, 270 B.R. at 755 (citing In re Pinkstaff, 974 F.2d 113,
13
     115 (9th Cir. 1992)).
14
15          In applying the logical relationship test in equitable recoupment

16   cases, “courts have permitted a variety of obligations to be recouped

17   against each other, requiring only that the obligations be sufficiently

18   interconnected so that it would be unjust to insist that one party

19   fulfill its obligation without requiring the same of the other party.”

20   In re Madigan, 270 B.R. at 755.        The term “transaction” is given a
21   liberal and flexible construction, and may comprehend a series of many
22   occurrences, “depending not so much upon the immediateness of their
23   connection as upon their logical relationship.”           In re Madigan, 270 B.R.
24   at 755 (citing Moore v. New York Cotton Exch., 270 U.S. 593, 610, 46 S.
25   Ct. 367, 70 L. Ed. 750 (1926)).
26

     Page 7 – MEMORANDUM OPINION


                        Case 20-03044-pcm    Doc 22   Filed 11/25/20
 1        Standard’s right to equitable recoupment for overpayment of

 2   benefits arises from the same aggregate set of operative facts as
 3   Yadeto’s right to future payment under the LTD Policy, satisfying the
 4   logical relationship test.    Yadeto entered a contract with Standard and
 5   agreed that, if he received SSD benefits, he would repay Standard for
 6   any overpayment.   Yadeto received SSD benefits but failed to repay
 7   Standard.   The same LTD Policy, LTD Claim, and Repayment Agreement
 8   govern the parties’ respective contractual obligations.
 9
          In re Bram supports this court’s analysis and conclusion.           179 B.R.
10
     at 827.   There, the debtor applied for long-term disability benefits
11
     under an Aetna insurance plan and executed a reimbursement agreement.
12
     In re Bram, 179 B.R. at 825.    Subsequently, the debtor received SSD
13
     benefits.   In re Bram, 179 B.R. at 825-26.       Aetna suspended payments and
14
     the debtor filed a chapter 7 bankruptcy petition.           In re Bram, 179 B.R.
15
     at 826.   The bankruptcy court ruled in favor of Aetna and held that,
16
     under the plan and the reimbursement agreement, the contractual benefits
17
     and burdens were part of a single transaction and therefore, Aetna’s
18
     right to recover its overpayment constituted recoupment and could not be
19
     discharged by the debtor.    In re Bram, 179 B.R. at 827.
20
21        The facts here are the same, in all material aspects, to those in

22   Bram.   The prepetition overpayment and the postposition LTD Benefits

23   arise from contractual rights under the LTD Policy and Repayment

24   Agreement, thereby constituting a single transaction.            Thus, a logical

25   relationship exists between the prepetition overpayment and the post-

26   petition LTD Benefits.

     Page 8 – MEMORANDUM OPINION


                        Case 20-03044-pcm   Doc 22   Filed 11/25/20
 1          At first glance, In re Madigan does not appear to support

 2   Standard’s assertions.     However, upon further inspection, Madigan is
 3   consistent with the outcome here because the facts of that case are
 4   distinguishable from those presented here.         In Madigan, the Bankruptcy
 5   Appellate Panel for the Ninth Circuit concluded that Aetna was not able
 6   to recoup overpayment of its long-term disability payments to Madigan
 7   because there were two separate claims and claim periods and therefore
 8   Aetna failed to prove that its right to recoupment arose from the same
 9
     aggregate set of operative facts as the disability claim.           270 B.R. at
10
     749.    Since there were two disability claims, Aetna could not recoup an
11
     overpayment of the first disability claim from the disability payments
12
     due under the second claim.     In re Madigan 270 B.R. at 749.
13
            From 1996 until 1997, Madigan received LTD benefits for his first
14
     disability claim.    In re Madigan, 270 B.R. at 751.          In June 1997,
15
     Madigan received a lump sum payment from SSA but did not tell Aetna that
16
     he received those benefits.     In re Madigan, 270 B.R. at 751–52.         In
17
     August 1997, Madigan returned to work and Aetna terminated the LTD
18
     Benefits.    In re Madigan, 270 B.R. at 752.       Aetna also demanded a
19
     payment of $15,630.24 for its overpayment of benefits.            In re Madigan,
20
21   270 B.R. at 752.    In November 1997, Madigan filed chapter 7 bankruptcy,

22   listed Aetna as an unsecured creditor, explained that he used the SSD

23   benefits to pay his debts, and received a discharge in 1998.           In re

24   Madigan, 270 B.R. at 752.

25          In November 1999, Madigan filed a second claim for LTD Benefits and

26   from 1999 through 2000 received adjusted LTD Benefits.            In re Madigan,

     Page 9 – MEMORANDUM OPINION


                         Case 20-03044-pcm   Doc 22   Filed 11/25/20
 1   270 B.R. at 752.    Aetna approved benefits for Madigan, effective

 2   November 1999, but Madigan did not begin receiving reduced payments
 3   until April 2000.    In re Madigan, 270 B.R. at 752.           Aetna kept the
 4   benefit payments from November 1999 through March 2000 to recoup the
 5   past overpayment and planned to pay Madigan a reduced benefit until it
 6   recouped the full $15,630.24.     In re Madigan, 270 B.R. at 752.
 7        In November 2000, Madigan filed a motion to reopen his bankruptcy
 8   case and filed a complaint against Aetna for violating the § 524
 9
     discharge injunction.    In re Madigan, 270 B.R. at 752.           Aetna responded
10
     that it was entitled to equitable recoupment.           In re Madigan, 270 B.R.
11
     at 752.    The court held that the policy’s language created separate
12
     disability claims when six months had passed between the two claim
13
     periods.    In re Madigan, 270 B.R. at 753.        Thus, the overpayment for the
14
     first disability claim was not “logically related” to Aetna’s
15
     reimbursement rights under the second disability claim, and therefore
16
     the “same transaction” requirement for equitable recoupment was not met.
17
     In re Madigan, 270 B.R. at 753.         In addition, the court concluded that
18
     two reimbursement agreements were executed by the parties, further
19
     supporting its conclusion that the two claims did not arise out of the
20
21   same operative facts.    In re Madigan, 270 B.R. at 752.

22        Unlike in Madigan, Standard is seeking to recoup overpayment from

23   future LTD Benefits under the same LTD Claim.           Therefore, recouping the

24   overpayment is logically related to the future benefits due to Yadeto

25   under the LTD Policy.

26

     Page 10 – MEMORANDUM OPINION


                         Case 20-03044-pcm    Doc 22   Filed 11/25/20
 1                                      CONCLUSION

 2         There is no dispute of material fact and Standard is entitled to
 3   summary judgment.    For the reasons stated above, Standard has met its
 4   burden on summary judgment and has shown that it is entitled to recoup
 5   its overpayment.
 6         Counsel for Standard should submit an order granting summary
 7   judgment and a judgment within 14 days.
 8
 9                                           ###

10
11
12   cc:   Dewo Mebrat Yadeto
13
14
15
16
17
18
19
20
21
22
23
24
25
26

     Page 11 – MEMORANDUM OPINION


                         Case 20-03044-pcm   Doc 22   Filed 11/25/20
